                          Case
                          C se 2:15-cr-00200-KJD-PAL Document 90
                                                              88 Filed 07/08/20
                                                                       07/07/20 Page 1 of 4




                          1 Lance A. Maningo
                            MANINGOLAW
                          2 Nevada Bar No. 6405
                            400 South 4th Street, Suite 650
                          3
                            Las Vegas, Nevada 89101
                          4 702.626.4646
                            lance@maningolaw.com
                          5 Attorney for Defendant
                          6
                                                        UNITED STATES DISTRICT COURT
                          7                                  DISTRICT OF NEVADA

                          8 THE UNITED STATES OF AMERICA,                   )
                                                                            )         2: l 5-CR-00200-KJD-PAL
                          9
                                                     Plaintiff,             )                 (Second Request)
                         10                                                 )
                              vs.                                           )
                         11                                                 )
                         12 RAY ANDERSON,                                   )
      0                                                                     )

~
      Ll'l
      '°.., ~
            -       8    13                          Defendant.             )
      '§ g; 8                                                               )
0     vi_ "' Bi

CJ l:lti     ~ ..$       14
             ~      &i
~     Vl
     i3
             Z ,~
             .,,•        15
                                                   STIPULATION AND ORDER TO CONTINUE
      ""1:,i ~                                      PRELIMINARY REVOCATION HEARING
      -B .., ~
      6 >"'
      Vl
                         16
      ~ ,-l"                         It is stipulated and agreed, by and between NICHOLAS A. TRUTANICH, United
                         17
                              States Attorney; CHRISTOPHER LIN, Assistant United States Attorney, counsel for the
                         18
                         19 United States of America, and LANCE MANINGO, ESQ., of MANINGO LAW, counsel for
                         20 defendant RAY ANDERSON, that Preliminary Revocation Hearing scheduled in this matter
                         21
                              for Thursday, July 9, 2020, at 10:00 a.m., be vacated and continued for a period of not less
                         22
                              than 45 days. This stipulation is entered into for the following reasons:
                         23
                         24          1.      The parties agree to this continuance;

                         25          2.      Defendant is facing additional federal charges and is waiting to be arraigned on

                         26 a new indictment;
                         27
                                     3.      Counsel for defendant needs additional time to meet and confer with defendant
                         28
                              regarding this new development and discuss any potential resolution;
                                                                                1
                              Case
                              C se 2:15-cr-00200-KJD-PAL Document 90
                                                                  88 Filed 07/08/20
                                                                           07/07/20 Page 2 of 4


                                        4.     Defendant is in custody and does not oppose this stipulation;
                              1
                                        5.     The parties agree there are no case specific facts as to this matter where further
                              2
                              3 delay would cause serious harm to the interests of justice. Given this, and the current

                              4 circumstances relating, a continuance of Preliminary Revocation Hearing is appropriate; and

                              5         6.     This is the second request for continuance.
                              6
                                        DATED this 7th day of July, 2020.
                              7
                              8 By:      Isl Lance Maningo                            By:     Isl Christopher Lin
                                        Lance A. Maningo                                     Christopher Lin
                              9
                                        Nevada Bar No. 6405                                  Assistant United States Attorney
                             10         400 South 4th Street, Suite 650                      501 Las Vegas Blvd., S. Ste 1100
                                        Las Vegas, Nevada 89101                              Las Vegas, Nevada 89101
                             11         Attorney for Defendant                               Attorney for Plaintiff
                             12
         0



~
         Ll'l
         '°.., ~
               -       8     13
         '§ g; 8
0        vi_ "' Bi
c..::,   ti ~          ..$   14
         l:l    ~      &i
~        Vl
         i3
                Z ,~
                .,,•         15
         ""1:,i ~
         -B .., ~
         6 >"'
         Vl
                             16
         ~ ,-l"
                             17

                             18

                             19

                             20

                             21

                             22
                             23

                             24

                             25

                             26

                             27
                             28


                                                                               2
 Case
 C se 2:15-cr-00200-KJD-PAL Document 90
                                     88 Filed 07/08/20
                                              07/07/20 Page 3 of 4




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
 3 THE UNITED STATES OF AMERICA,                   )
                                                   )         2: 15-CR-00200-KJD-PAL
 4                         Plaintiff,              )                (Second Request)
                                                   )
 5 vs.                                             )
                                                   )
 6 RAY ANDERSON,                                   )
 7                                                 )
                           Defendant.              )
 8                                                 )
 9
                                        FINDINGS OF FACT
10
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
12 Court finds:

13           1.     The parties agree to this continuance;

14           2.     Defendant is facing additional federal charges and is waiting to be arraigned on
15
     a new indictment;
16
             3.     Counsel for defendant needs additional time to meet and confer with defendant
17
18 regarding this new development and discuss any potential resolution;

19           4.     Defendant is in custody and does not oppose this stipulation;

20           5.     The parties agree there are no case specific facts as to this matter where further
21
     delay would cause serious harm to the interests of justice. Given this, and the current
22
     circumstances relating, a continuance of Preliminary Revocation Hearing is appropriate; and
23

24           6.     This is the second request for continuance.

25 I I I I

26 I I I I
27
     Ill/
28
     Ill/
                                                       3
                              Case
                              C se 2:15-cr-00200-KJD-PAL Document 90
                                                                  88 Filed 07/08/20
                                                                           07/07/20 Page 4 of 4




                              1
                                                                         ORDER
                              2
                                        IT IS ORDERED that Preliminary Revocation Hearing currently scheduled for July 9,
                              3
                                                                   September 8, 2020 at 2:00 pm in LV Courtroom 3D
                              4 2020, be vacated and continued to _ _ _Magistrate
                                                                  before _ _ _ _Judge
                                                                                  _, at the
                                                                                        Cam hour of _ __
                                                                                              Ferenbach.
                              5                       8th
                                        DATED this _ _ day of July, 2020.
                              6

                              7
                                                                            IT IS SO ORDERED
                              8

                              9

                             10                                             UNITED STATES DISTRICT JUDGE

                             11

                             12
         0



~
         Ll'l
         '°.., ~
               -       8     13 Respectfully Submitted By:
         '§ g; 8
0        vi_ "' Bi
c..::,   ti ~          ..$   14    Isl Lance Maningo
         l:l    ~      &i
~        Vl
         i3
                Z ,~
                .,,•         15
                                  Lance A. Maningo, Esq.
         ""1:,i ~               Nevada Bar No. 6405
         -B .., ~
         6 >"'
         Vl
                             16 400 South 4 th Street, Suite 650
         ~ ,-l"                 Las Vegas, NV 89101
                             17 Attorney for Defendant

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                                                                            4
